Citation Nr: 0325259	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  96-23 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

On March 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The claims file should be returned to 
James R. Francher, M.D., who conducted an 
audiological examination of the veteran 
in December 2002 at the North Texas 
Health Care System (VA Medical Center 
(VAMC) Dallas, Bonham and Outpatient 
Clinic Ft. Worth) for clarification of 
his report on that examination.  While 
the clinician indicated that the 
veteran's pre-existing hearing loss of 
the right ear was not aggravated during 
active service (August 1965 to August 
1967) and his hearing loss of the left 
ear did not begin during or was not 
causally linked to that period of active 
duty, the clinician did not provide an 
opinion as to whether the veteran's pre-
existing hearing loss of the right ear 
was aggravated during his active or 
inactive duty for training or whether his 
left ear hearing loss began during or is 
causally related to any incident of those 
periods of service (which were subsequent 
to the veteran's !965 to 1967 period of 
active duty), to include acoustic trauma.  
Please inform Dr. Francher of the dates 
of the veteran's active and inactive duty 
for training and any additional records, 
if any, regarding those periods of 
service with the U.S. Marine Corps 
Reserves obtained pursuant to this 
development request.  At a minimum, he 
should be informed of a December 1975 
service examination that is already of 
record.  

2.  Dr. Francher should be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that the veteran's 
pre-existing hearing loss of the right 
ear was aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by acoustic trauma 
during active or inactive duty for 
training.  Dr. Francher should also opine 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's hearing loss of the left 
ear began during or is causally related 
to any incident of active or inactive 
duty for training, to include acoustic 
trauma.

3.  If Dr. Francher is unavailable, the 
requested medical opinions should be 
obtained from another qualified clinician 
at the North Texas Health Care System.  
If and only if this clinician determines 
that a new examination is necessary, one 
should be scheduled.

If the requested medical opinions cannot 
be obtained without resorting to 
speculation, it should be so stated.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


